
	

114 HR 4429 IH: Natural Gas Leak Prevention Act of 2016
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4429
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Mr. Knight introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to direct the Secretary of Transportation to issue minimum
			 uniform safety standards for underground natural gas storage facilities,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Natural Gas Leak Prevention Act of 2016. 2.Underground natural gas storage facilities (a)Defined termSection 60101(a) of title 49, United States Code, is amended—
 (1)in paragraph (21)(B), by striking the period at the end and inserting a semicolon; (2)in paragraph (24), by striking and at the end;
 (3)in paragraph (25), by striking the period at the end and inserting ; and; and (4)by adding at the end the following:
					
 (26)underground natural gas storage facility means a gas pipeline facility that stores gas in an underground facility, including— (A)a depleted hydrocarbon reservoir;
 (B)an aquifer reservoir; or (C)a solution mined salt cavern reservoir..
 (b)Standards for underground natural gas storage facilitiesChapter 601 of title 49, United States Code, is amended by inserting after section 60103 the following:
				
					60103A.Standards for underground natural gas storage facilities
 (a)Minimum uniform safety standardsNot later than 2 years after the date of enactment of this section, the Secretary of Transportation, in consultation with the heads of other relevant Federal agencies, shall issue minimum uniform safety standards, incorporating, to the extent practicable, consensus standards for the operation, environmental protection, and integrity management of underground natural gas storage facilities.
 (b)ConsiderationsIn developing uniform safety standards under subsection (a), the Secretary shall— (1)consider the economic impacts of the regulations on individual gas customers to the extent practicable;
 (2)ensure that the regulations do not have a significant economic impact on end users to the extent practicable; and
 (3)consider existing consensus standards. (c)User fees (1)In generalA fee shall be imposed on an entity operating an underground natural gas storage facility to which this section applies. Any such fee imposed shall be collected before the end of the fiscal year to which it applies.
 (2)Means of collectionThe Secretary shall prescribe procedures to collect fees under this subsection. The Secretary may use a department, agency, or instrumentality of the United States Government or of a State or local government to collect the fee and may reimburse the department, agency, or instrumentality a reasonable amount for its services.
							(3)Use of fees
 (A)AccountThere is established an underground natural gas storage facility safety account in the Pipeline Safety Fund established under section 60301, in the Treasury of the United States.
 (B)Use of feesA fee collected under this subsection— (i)shall be deposited in the underground natural gas storage facility safety account; and
 (ii)if the fee is related to an underground natural gas storage facility, may be used only for an activity related to underground natural gas storage safety under this section.
 (C)LimitationAmounts collected under this subsection shall be made available only to the extent provided in advance in an appropriation law for an activity related to underground natural gas storage safety.
								(d)Rules of construction
 (1)In generalNothing in this section may be construed to affect any Federal regulation relating to gas pipeline facilities that is in effect on the day before the date of enactment of this section.
 (2)LimitationsNothing in this section may be construed to authorize the Secretary— (A)to prescribe the location of an underground natural gas storage facility; or
 (B)to require the Secretary’s permission to construct a facility referred to in subparagraph (A).. (c)Clerical amendmentThe table of sections for chapter 601 is amended by inserting after the item relating to section 60103 the following:
				
					
						60103A. Standards for underground natural gas storage facilities..
			
